Citation Nr: 1756453	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability(ies) (TDIU). 

4.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) from May 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  In a September 2013 rating decision, the RO granted an earlier effective date and increased rating of 50 percent for the Veteran's PTSD.  (In addition, evaluations of peripheral neuropathy were assigned in separate rating decisions.)
 
The Veteran's attorney contends that the issue of entitlement to a TDIU stems from a July 2010 rating decision because additional VA clinical records were generated within one year of notification of that decision.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  However, for the purposes of the pending claims exception, constructive knowledge of VA records created during the appellate period does not equate to receipt of the records within the appellate period and Bell v. Derwinski, 2 Vet. App. 611 (1992) does not apply.  It appears from a review of the claims file that documents added to the electronic claims file after July 2010 have not been correctly identified as to the date upon which VA received them (i.e. some have receipt dates prior to their creation).  Thus, in giving the benefit of the doubt to the Veteran, and noting that some documents (e.g. May 2011 VA Form 21-0820, July 2011 VA Form 21-526b) were received by VA within one year, the Board finds that the Veteran's claim for a TDIU has been pending since his 2010 application.  

In March 2016, the Veteran testified before a Decision Review Officer in Columbia, South Carolina.  A transcript of that hearing is of record.

In September 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has included the issue of entitlement to special monthly compensation at the housebound rate, sua sponte, in light of the grant of benefits described below.

The Board also notes that the claims file includes evidence and the Veteran's request for a Board hearing associated with a separate claim stream that is not yet before the Board.  Thus, those issues are not for consideration at this time. 


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the evidence shows that his PTSD has caused occupational and social impairment with deficiencies in most areas, but has not caused, at any time on appeal, total occupational and social impairment; it has precluded him from substantially gainful employment from September 14, 2014.

2.  As of September 14, 2014, the Veteran has 100 percent rating for PTSD for purposes of determining whether the Veteran is entitled to SMC in addition to compensation for his other service-connected disabilities which combine to at least a 60 percent rating.

3.  The Veteran's diabetes has not required regulation of activities.

4.  The Veteran's upper extremity peripheral neuropathies related to his diabetes have not been more than mild in severity.

5.  The Veteran's lower extremity peripheral neuropathies (sciatic nerve) related to his diabetes have not been more than mild in severity prior to September 20, 2012 or more than moderate from that date. 

6.  The Veteran's lower extremity peripheral neuropathies (femoral nerve) related to his diabetes has been in existence no earlier than September 20, 2012, and has not caused more than mild symptoms since that date. 

7.  Resolving doubt in favor of the Veteran, the evidence shows that his service-connected disabilities preclude him from substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent and no higher for PTSD have been met; and an effective date of September 14, 2014, but no earlier, is warranted for the award of a TDIU rating due to service-connected PTSD.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4,129, DC 9411 (2017); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

2.  The criteria for special monthly compensation at the housebound rate have been met from September 14, 2014.  38 U.S.C. § 1114.  

3.  The criteria for an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling, have not been met. 

4.  The criteria for entitlement to a total disability rating based on individual unemployability due to service connected disability(ies) (TDIU) have been met. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities. A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation. See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913. Note 1 following 38 C.F.R. § 4.119 .

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Rating PTSD

The Veteran's PTSD is rated as 50 percent disabling from July 2010.  In January 2016 correspondence, the Veteran's attorney argued that the Veteran is entitled to a 70 percent rating for his PTSD effective from February 25, 2010.  The Board finds that the evidence of record supports a 70 percent rating, but no higher from February 25, 2010, to September 13, 2014.  

In support of a 70 percent rating the Board has considered the extensive October 2016 correspondence from the Veteran's attorney, the reports of Dr. Anderson (March 2016), the reports of Dr. L. J.-M. (e.g. November 2010, May 2011, September 2012, September 2014, and September 2016), the Veteran's testimony, the various GAF scores, and the Veteran's treatment with private counseling, group therapy, and medication.  GAF scores are no longer used in the current DSM-5; however, the Veteran's past scores are indicative of the opinions of the examiners with regard to his symptoms severity.  Although the Veteran had scores of 60 (July 2011) 51 (November 2012), and 52 (March 2013, September 2013, May 2014, and September 2014), which are indicative of moderate symptoms, he also had symptoms indicative of more severe symptoms (45 and 47 in June 2011, 49 in March and July 2012, and 48 in October 2012).  The Board also notes that VA examination reports reflect symptoms which are less severe than those noted by his private therapist and which are less severe than those which would warrant a 70 percent; nevertheless, in giving the benefit of the doubt to the Veteran, the Board finds that a 70 percent is warranted. 

Although the Veteran's attorney stated that a 70 percent rating is warranted, the Board has also considered whether a 100 percent rating is warranted for any period on appeal, but finds that it is not because the evidence reflects that the Veteran does not have total occupational and social impairment at any time during the appeal.  Not only are the VA examination reports against a finding of total occupational impairment, but the evidence, as a whole, is against total social impairment. 

An April 2010 VA examination report reflects that the Veteran reported no close friends, but that he was married to his wife of more than four decades, that he does work around the house such as cutting the grass, attends church, and sings in the choir.  He had been employed up until the prior month when the company for whom he worked moved out of state.  The clinician assigned a GAF score of 60.  

The Veteran's treating psychologist stated in a November 2010 report provided to the Social Security Administration (SSA) that the Veteran experiences "deficiencies in most areas such as work, judgment, thinking, and mood"; this corresponds to a 70 percent rating. 

A July 2011 VA examination report reflects that although the Veteran reported a poor relationship with his children, he reported a fair relationship with his wife of four decades, and a good relationship with his grandchildren.  He also reported having one close friend (whom he sees twice a month at group therapy).  He reported that he plays with his grandchildren, does yardwork, and goes to church once a week.  The examiner found that the Veteran had mild PTSD and that there was an effort on the part of the Veteran to exaggerate his symptoms.  The examiner considered the Veteran's reported symptoms, as well as her own observations and assigned a GAF score of 60.

September 10, 2012 correspondence from Dr. L. J.-M. reflects that she had been treating the Veteran since August 2010 and that the Veteran reported that his wife is his best friend, that he attends church, and that he sings in the choir, and that he lives for his family.  Such is against total social impairment.  (A May 2011 VA record reflects he no longer sings in the choir because it is hard to be around people, a January 2011 record reflects that the Veteran reported that he was finding it hard to memorize music, 2014 and 2015 records reflect that he was singing in the choir).  She also noted that although the Veteran had memory difficulties, isolates, and has depression, he was oriented and reported no plans to kill himself due to his family and especially his two granddaughters.  Finally, she stated that the Veteran experiences occupational and social impairment in most areas such as work, judgment, thinking and mood; such corresponds to a 70 percent rating. 

An October 2012 VA examination report reflects a GAF score of 48 and that the Veteran's symptoms are best summarized as causing occupational and social impairment with reduced reliability and productivity. 

An April 2013 VA examination report reflects a GAF of 54, and a finding of occupational and social impairment with reduced reliability and productivity.  It was noted that although the Veteran described his relationship with his wife, his three children, and seven of his nine grandchildren as poor, he attends church twice a month, spends time with two of his grandchildren with whom he has a good relationship, and spends some of his time cleaning and doing yard work. 

A June 2013 VA examination report reflects while the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment, it does result in moderate to considerable difficulty with respect to his ability to do so given his problems with irritability concentration and sleep.  It was noted that he  would perform best on a job with a limited number of competing job demands, limited contact with others, and few interruptions.

September 2014 correspondence from Dr. L. J-M. reflects that she considered that the Veteran suffers from episodes of disorientation to time and place, episodes of visual and auditory hallucinations, episodes of grossly inappropriate behavior, deficiencies in areas of work, family relations, judgment, thinking and mood due to such symptoms as suicide ideation, continuous depression that affects his ability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances including work or a work like setting, and an inability to establish and maintain effective relationships; however, she did not find that he had total social impairment.  In her opinion, the Veteran's PTSD and depression secondary to PTSD cause "total" occupational impairment and "significant" social impairment, and that a 50 percent rating does not adequately compensate him.  This document is suggestive of some of the criteria for a 100 percent rating, like disorientation to time and place.  Further her report of episodes of delusions and hallucinations does not seem to rise to the same level as persistent delusions or hallucinations.  In light of the evidence of record as a whole which does not consistently reflect such symptoms for any length of time, this record alone does not warrant a 100 percent rating.

March 2016 correspondence from Dr. E. Anderson reflects his opinion that a 70 percent rating is the "most descriptive" of the Veteran's symptoms.

In September 2016, Dr. L. J-M checked the box on a DBQ which noted that the Veteran's PTSD caused total occupational and social impairment, but clarified that it did not cause total social impairment.  She stated that a "more accurate assessment would reflect that this Veteran experiences [s]ocial impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Whereas, his occupational impairment is Total." 

The evidence reflects that although the Veteran's PTSD may adversely affect his relationship with his wife, they continue to be married and she attends many of his appointments (e.g. June 2011, April 2013, June 2013).  He does yard work, attends church, spends time with two of his grandchildren and described his relationship with them as "good" despite having a poor relationship with other family members.  He has also stated that his wife and grandchildren are the reason he wants to live (July 2011), and that they need him (June 2011), and that his main joys are his children and grandchildren (March 2012).  Records reflect that the Veteran "enjoys going to church, fishing, [and] taking [his] grandchildren to the zoo (November 2011), and was interested in joining a fishing group (September 2013), went to a marriage retreat out of state (June 2015), and wants to be involved in other veterans activities but is busy with activities outside of VA (June 2015).  VA records consistently reflect that the Veteran has been oriented (e.g. VA examination reports, June 2011, June 2014, June 2016 records.)  All of such is strong evidence against total social impairment or that a rating of 100 percent is warranted. 

In sum, the Veteran's symptoms warrant a 70 percent rating, but not a 100 percent schedular rating during the entirety of the rating period on appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a TDIU for PTSD alone is warranted from September 14, 2014, the date of the report by Dr. L. J.-M.  

The Board acknowledges an earlier SSA record from 2011 in which Dr. M. Wieland opined that the Veteran would have difficulty managing the demands of a normal work environment, without special working conditions.  However, Dr. Wieland did not find that the Veteran was precluded from substantial gainful employment based solely on his PTSD; merely that there would have to be some adaption to his work environment.  In addition, numerous other records, to include VA records noted above, reflect that his PTSD would not preclude substantial gainful employment. 

Reports by Dr. L. J.-M. prior to September 14, 2014, reflect her opinion that it is a combination of the Veteran's several disabilities which preclude employment.  In addition, several earlier VA examination reports, as noted above and below, are against a finding that a TDIU is warranted.  Thus, the most appropriate date upon which to base the grant of a TDIU for PTSD is September 14, 2014. 

Regarding under possible benefits payable on the basis of the Board's grant, Special Monthly Compensation (SMC) is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

The grant of a TDIU for PTSD effective from September 14, 2014 is considered as a 100 percent rating for purposes of determining whether the Veteran is entitled to SMC.  He is also in receipt of other disabilities which combine to at least a 60 percent rating.  As such, he is entitled to SMC at the housebound S-1 rate from that date. See 38 U.S.C.A. § 1114.  

Rating Diabetes

A higher, 40 percent, rating for diabetes requires "regulation of activities," defined in the regulation as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.

The claims file includes a March 2016 opinion by Dr. Anderson that a 40 percent rating is warranted for the Veteran's diabetes because his peripheral neuropathy causes problems with his upper extremities, lower extremities, and balance, and the Veteran should therefore, not be exposed to activities such as being around heights, climbing, or balancing, or sustained lifting or lifting of more than 10 pounds.  Dr. Anderson stated that the Veteran's diabetes "with the secondary related PN would impose significant regulation of activities."  

However, the preponderance of the evidence is against finding that the Veteran has regulation of activities as contemplated by the regulations such that a higher, 40 percent, rating is warranted for diabetes mellitus.  Being around heights, balancing, lifting 11 pounds, and climbing one set of steps would all seem to be restrictions on activities according to Dr. Anderson; however the Board does not find that such activities are the strenuous activities contemplated by the regulation.  "Sustained" lifting, without further description, may also be a less than strenuous activity.  The regulatory history for DC 7913 supports the view that, in order to entitle a claimant to a disability rating greater than 20 percent, it must be shown that a regulation of these activities is medically necessary. 61 Fed. Reg. 20,440 (May 7, 1996).  The Board finds that the medical evidence of record does not support a finding that the Veteran has been instructed to avoid "strenuous occupational and recreational activities", rather, at most, he has been instructed to avoid non-strenuous activities which might potentially put him in an unsafe situation if he were to lose his balance or drop something heavy due to his peripheral neuropathy or diabetes.  This is not akin to a medically prescribed avoidance of strenuous activities.  (In this regard, the Board also notes that the purpose of medically required regulation of activities is to avoid a hypoglycemic episode. See VA Form 21-0960E-1)

In addition, VA examinations in October 2012, April 2013, September 2014 all reflect that the Veteran's diabetes does not require a regulation of activities.  Thus, the preponderance of the evidence is against a finding that the Veteran's diabetes requires regulation of activities.

The Board finds that the most probative evidence is against a finding that the Veteran has been prescribed a regulation of activities due to his diabetes.  Thus, a rating in excess of 20 percent is not warranted. 

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is in receipt of service connection for erectile dysfunction, and bilateral upper and lower extremity peripheral neuropathy.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). 

The Veteran's upper extremity peripheral neuropathy is rating under DC 8513 which provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups.  A 20 percent rating is afforded for mild, incomplete paralysis; a 30 percent rating for moderate, incomplete paralysis; a 60 percent rating for severe, incomplete paralysis; and an 80 percent rating for complete paralysis. 

An April 2010 VA examination report reflects that the Veteran reported numbness and weakness affecting both upper extremities.  Upon examination, he had trace deep tendon reflexes, but full motor strength of 5/5 and normal muscle bulk and tone.  His proprioception was intact, and his vibratory sensation was only slightly diminished.  His finger to nose was intact. 

An April 2013 VA examination report reflects that the Veteran reported severe numbness, occasional severe pain, and moderate paresthesias and/or dysesthesias.  Upon examination, he had full normal strength, normal deep tendon reflexes, normal light touch, and normal position sense.  He did not have muscle atrophy.  The clinician found that the Veteran did not have upper extremity diabetic peripheral neuropathy, but that his diabetes is not well controlled and he would be expected to have some peripheral neuropathy.  The examiner found that the Veteran's arm pain may be related to his shoulder pain which radiates down the arm.  It was noted that he had normal pinprick sensation and position sense in both upper extremities on examination.  

A September 2014 VA examination report reflects that the Veteran reported only mild intermittent upper extremity pain, no paresthesias and/or dysesthesias, and mild numbness.  He had full upper extremity strength, normal deep tendon reflexes, normal light touch sensation, normal position, normal cold sensation, and normal vibration sense.  He was assessed with mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve of each upper extremity.

The Veteran testified at the 2016 DRO and Board hearings that he has trouble handling things, buttoning his shirt and tying his shoes, that he has numbness and tingling in his hands, and if he lifts 10 pounds, he gets pain and trembling in the upper extremity.

A September 2016 VA examination report reflects moderate intermittent upper extremity pain, moderate paresthesias and/or dysesthesias, and mild numbness.  He had full upper extremity strength, normal deep tendon reflexes, normal light touch sensation except in the hand/fingers which was decreased, normal position, and normal cold sensation.  He had no muscle atrophy and no trophic changes.  He was again assessed with mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve of each upper extremity.

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, radicular group ratings should be considered.38 C.F.R. § 4.124a Note.

The Board finds, based on the foregoing, that an increased rating is not warranted.  The evidence is against a finding of more than mild incomplete paralysis of the nerves.  A 20 percent rating is the highest rating warranted for mild incomplete paralysis under the individual radicular groups or "all radicular groups".  

The Veteran's lower extremity peripheral neuropathy is rated under DCs 8620 and 8626.  DC 8620 provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under DC 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

DC 8626 provides that mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve. A 40 percent rating requires complete paralysis of the quadriceps  extensor muscles.

An April 2010 VA examination report reflects that upon examination, the Veteran had trace deep tendon reflexes, but full motor strength of 5/5 and normal muscle bulk and tone.  His proprioception was intact, and his vibratory sensation was only slightly diminished.  His gait was normal. 

An April 2013 VA examination report reflects that the Veteran reported severe numbness, occasional severe pain, and moderate paresthesias and/or dysesthesias.  Upon examination, he had full normal strength, normal deep tendon reflexes, normal light touch, and normal position sense.  He did not have muscle atrophy.  He had some loss of hair on the lower extremities, as well as smooth shiny skin which may be related to diabetes and was considered likely multifactorial.  The clinician found that the Veteran did not have lower extremity diabetic peripheral neuropathy, but that his diabetes is not well controlled and he would be expected to have some peripheral neuropathy.  The examiner found that the Veteran's leg pain could be related to his PVD (peripheral vascular disease), lumbar disc disease, as well as his diabetes.  It was noted that he had normal pinprick sensation and position sense in both lower extremities on examination.  

A September 2014 VA examination report reflects that the Veteran reported moderate intermittent lower extremity pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  He had full lower extremity strength, normal deep tendon reflexes, normal light touch sensation, normal position, normal cold sensation, and normal vibration sense.  He was assessed with moderate incomplete paralysis of the sciatic nerve and right and left femoral nerve.   

The Veteran testified at the 2016 DRO and Board hearings that he has a burning, prickling sensation, a numbness, and pain in his legs and thighs.  He also reported difficulty with standing and walking and that when he first gets up, he feels like he is going to fall.  He uses a cane and walker.  (The 2014 VA examination report reflects that the difficulty with walking and standing was due in part to the Veteran's right knee disability as well as lower back pain.)

A September 2016 VA examination report reflects that the Veteran complained of occasional unsteadiness on his feet.  He also reported moderate intermittent lower extremity pain, moderate paresthesias and/or dysesthesias, and mild numbness.  He had full lower extremity strength, decreased deep tendon reflexes in the knees, and absent in the ankles, normal light touch sensation in the knee/thigh, decreased in the ankle/lower leg, and decreased in the feet/toes.  He had normal position, and normal cold sensation.  He had no muscle atrophy and no trophic changes.  He was assessed with mild incomplete paralysis of the right and left sciatic nerve, and normal femoral nerve.  

The Board finds, based on the foregoing, that an increased rating is not warranted.  The evidence is against a finding that the Veteran's symptoms rise to the level which would warrant increased ratings. 

Finally, the Board notes that there is no evidence that the Veteran's diabetes causes any other symptoms which warrant a separate compensable rating (other than erectile dysfunction for which the Veteran is already in receipt of SMC). 

TDIU

The Veteran has a high school education, significant experience as a truck driver, and work as a security guard.  He stopped working in approximately March 2010 or October 2010.

He is in receipt of service connection for PTSD (effective from February 2010), coronary artery disease (effective from August 2014), diabetes mellitus (effective from May 2001), bilateral upper extremity peripheral neuropathy (effective from February 2010), bilateral lower extremity peripheral neuropathy of the sciatic nerve (effective from May 2001), bilateral lower extremity peripheral neuropathy of the femoral nerve (effective from September 2012), tinnitus (effective from March 2002), bilateral hearing loss disability (effective from March 2002), and erectile dysfunction (effective from September 2014).  

The evidence of record is in equipoise as to whether his service-connected disabilities preclude him from substantial gainful employment with VA records reflecting impairment but not preclusion, and private records reflecting preclusion of substantial gainful employment.  Thus, in giving the benefit to the Veteran, the Board finds that a TDIU is warranted.  The Board will summarize the non-VA records below.

The Veteran's treating psychologist stated in a November 2010 report as follows: 

[The Veteran's] medical and psychiatric problems result in total occupational impairment.  Because of his psychiatric impairments, his behavior is unreliable and unpredictable. He is not a suitable candidate for any type of employment.  

In a May 2011 report, she stated that "it is apparent that his medical problems, psychiatric problems, and impaired cognitive functioning (resulting from PTSD) render him unfit for the work force."  In addition to his service-connected disabilities, it was noted that he suffers from nonservice-connected left shoulder degenerative changes, hypertension, hyperlipidemia, kidney disease, and GERD.

SSA records reflect that the Veteran's wife stated in July 2011 that the Veteran has a variety of PTSD symptoms to include poor memory, confusion, daily panic attacks, and depression.  2011 SSA records also reflect the findings of Dr. M. Wieland as follows:  

When [the Veteran] was first evaluated at the VA in [April 2010], he had difficulty describing his mental impairments (It may well be that he simply did not have the language to describe his experiences).  Subsequently to that, he returned to work part-time as a security guard, but was let go in [October 2010] for reasons unknown to his [sic].  . . .  At this time, [the Veteran] would have difficulty managing the demands of a normal work environment, without special working conditions.

In September 2012, Dr. L. J.-M. clarified that it was a combination of the Veteran's diabetes, diabetes-related conditions, and his psychiatric problems which result in total occupational impairment.  In September 2014, Dr. L. J.-M. found that the Veteran's mental health causes total occupational impairment. 

The claims file also includes November 2014 "Interrogatories to the vocational expert propounded by the Veteran's attorney" by J. Brown, a rehabilitation consultant.  He stated as follows:

It would appear, as likely as not, that the onset date for the veteran s inability to seek, find, and maintain substantial gainful employment is October 12, 2012.  This appears to be the earliest date that the medical records support a total inability to function in substantial gainful work with a GAF score of 48 and accompanying functional limitations describing an inability to follow directions, remember recent events, and be experiencing severe functional and occupational limitations that would preclude consistent, sustained gainful employment.  The medical record, including additional C&P examinations and disability questionnaires indicate that there has been no significant improvement in the veteran's condition since that date and, in fact, evidence would support that it is as likely as not that his condition has either remained the same or has deteriorated since that date.

Based on the foregoing, the Board finds that a TDIU is warranted.  In making this determination, the Board notes that the Board has granted a TDIU based on the Veteran's PTSD alone effective from September 14, 2014, and that the Veteran is in receipt of a 100 percent combined schedular rating effective from August 29, 2014.  



ORDER

Entitlement to an initial rating of 70 percent and no higher for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of September 14, 2014, but no earlier, is granted for the award of a TDIU rating due to service-connected PTSD subject to the regulations governing the payment of monetary awards. 

An effective date of September 14, 2014, but no earlier, is granted for the award of special monthly compensation at the housebound rate.

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling, is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is granted, subject to the regulations governing the payment of monetary awards. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


